Case 2:18-cr-20270-DML-DRG ECF No. 38 filed 08/19/20                 PageID.550      Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                             Case Number 18-20270
v.                                                           Honorable David M. Lawson

ODELL GREGORY SIMMONS,

                  Defendant.
_____________________________________/

            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

       Defendant Odell Simmons has filed a motion asking the Court to reduce his prison sentence

to time served under the compassionate release provision of 18 U.S.C. 3582(c)(1)(A)(i), as

amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194, 5239.

Because he has not shown that “extraordinary and compelling reasons warrant such a reduction,”

as section 3582(c)(1)(A)(i) requires, his motion will be denied.

                                                I.

       Defendant Odell Gregory Simmons pleaded guilty to one count of possessing with intent

to distribute controlled substances. On August 22, 2018, he was sentenced to 70 months in prison.

He has served approximately 29 months of his term, and he presently is confined by the Bureau of

Prisons (BOP) at Sandstone FCI, a low security facility in Minnesota that houses around 1,040

inmates. Public records of the BOP indicate that the defendant is scheduled to be released from

prison on March 29, 2023. Simmons is 38 years old.

       On August 3, 2020, Simmons filed through counsel his motion seeking compassionate

release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018. In his motion,

Simmons argues that he is qualified for release based on his medical conditions which include high
Case 2:18-cr-20270-DML-DRG ECF No. 38 filed 08/19/20                   PageID.551       Page 2 of 9



cholesterol, hypertension, and prediabetes. The government has filed a response opposing the

motion on the merits.

       The most recent data disclosed by the BOP indicates that there are no active coronavirus

case among inmates or staff at the Sandstone facility, but one prisoner who previously was

diagnosed now has recovered from the disease. Reports indicate that no prisoners have died. See

https://www.bop.gov/coronavirus/.

                                                 II.

       As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

release.” Ibid. “The request may come through a motion in federal court filed by the Director of

the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the

inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

18 U.S.C. § 3582(c)(1)(A)).

       Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

3582(c)(1)(A)(i), (ii)). The defendant here relies on subparagraph (i) of the statute. Under that

provision, the Court can order a reduction of a sentence, even to time served, first, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” second,




                                                -2-
Case 2:18-cr-20270-DML-DRG ECF No. 38 filed 08/19/20                     PageID.552     Page 3 of 9



if “extraordinary and compelling reasons warrant such a reduction,” and third, if the “reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). The Sentencing Commission’s policy statement is found in U.S.S.G. § 1B1.13,

which simply recites the statute. The commentary adds gloss, which does not have the force of

law. United States v. Havis, 927 F.3d 382, 386 (6th Cir.), reconsideration denied, 929 F.3d 317

(6th Cir. 2019) (en banc) (holding that the “commentary has no independent legal force — it serves

only to interpret the Guidelines’ text, not to replace or modify it”).

       Simmons is justifiably concerned about the health risks posed by his incarceration. “The

COVID-19 virus is highly infectious and can be transmitted easily from person to person. COVID-

19 fatality rates increase with age and underlying health conditions such as cardiovascular disease,

respiratory disease, diabetes, and immune compromise. If contracted, COVID-19 can cause severe

complications and death. Because there is no current vaccine, the Centers for Disease Control and

Prevention (“CDC”) recommends preventative measures to decrease transmission such as physical

distancing, mask wearing, and increasing focus on personal hygiene such as additional hand

washing.” Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). “The COVID-19 pandemic is

extraordinary and unprecedented in modern times in this nation. It presents a clear and present

danger to free society for reasons that need no elaboration.” United States of America v. Ortiz,

No. 16-439, 2020 WL 3640582, at *2 (S.D.N.Y. July 6, 2020).

       Moreover, “the crowded nature of federal detention centers presents an outsize risk that the

COVID-19 contagion, once it gains entry, will spread. And, realistically, a high-risk inmate who

contracts the virus while in prison will face challenges in caring for himself. For these reasons, in

the past months, numerous [federal] courts . . . have ordered the temporary release of inmates held

in pretrial or presentencing custody and, in more limited instances, the compassionate release of




                                                -3-
Case 2:18-cr-20270-DML-DRG ECF No. 38 filed 08/19/20                  PageID.553      Page 4 of 9



high-risk inmates serving federal sentences.” Ortiz, 2020 WL 3640582, at *2 (collecting cases;

footnotes omitted).

       The government concedes that the request for release has been properly exhausted, so that

threshold requirement for relief has been satisfied.     However, Simmons has not advanced

sufficiently compelling circumstances to warrant a sentence reduction based on his diagnosed

medical conditions. Simmons’s showing on the second element that he must establish to justify

compassionate release — extraordinary and compelling reasons — is insufficient, so it is

unnecessary to discuss the other elements. His health concerns are understandable, but insufficient

to warrant immediate release.

       It is widely recognized and publicly acknowledged that persons with certain medical

conditions face an increased risk of severe consequences from potential COVID-19 infection.

United States v. Lassister, No. 17-232, 2020 WL 3639988, at *4 (D. Md. July 6, 2020) (“The risk

factors include age (over 65); lung disease; asthma; chronic kidney disease; serious heart disease;

obesity; diabetes; liver disease; and a compromised immune system.”) (citing Coronavirus Disease

2019 (COVID-19), People Who Are At Risk for Severe Illness, Centers for Disease Control &

Prevention (June 25, 2020), https://bit.ly/2WBcB16). The defendant’s age (38) does not put him

in a high-risk category, but he correctly points out that other pertinent recognized risk factors

include hypertension and Type 1 and Type 2 diabetes. See CDC, Risk Factors: Certain Medical

Conditions,    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html. However, “prediabetes” does not denote a diagnosed diabetic condition,

but instead indicates merely the presence of higher than normal blood sugar which may make it

more likely that a person will develop Type 2 diabetes. See WebMD: Types of Diabetes,

https://www.webmd.com/diabetes/guide/types-of-diabetes-mellitus (“Prediabetes is when your




                                               -4-
Case 2:18-cr-20270-DML-DRG ECF No. 38 filed 08/19/20                     PageID.554      Page 5 of 9



blood sugar is higher than it should be but not high enough for your doctor to diagnose diabetes. . . .

Prediabetes can make you more likely to get type 2 diabetes and heart disease.”).

       Simmons’s assertion that his risk is elevated by hypertension is not supported by recent

medical records, which documented a blood pressure reading of 112/68, well within normal range.

See Medical Report dated Feb. 12, 2020, ECF No. 37, PageID.535; WebMD: Know Your Blood

Pressure Numbers, https://www.webmd.com/hypertension-high-blood-pressure/guide/diastolic-

and-systolic-blood-pressure-know-your-numbers.          The CDC states that individuals with

hypertension “might be at an increased risk for severe illness from COVID-19.”                 https://

www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.

html (emphasis added). Drilling down, though, that condition is grouped with “serious heart

conditions” that predispose a person to higher risks of complications. Also included are “heart

failure, coronary artery disease, congenital heart disease, cardiomyopathies, and pulmonary

hypertension.” At Higher Risk for Severe Illness, Centers for Disease Control and Prevention (May

14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-

risk.html. Although the CDC recognizes “pulmonary hypertension” as a serious heart condition

that may put people at a higher risk of severe COVID-19-related complications, Simmons’s

medical condition does not include him in the high-risk designation. See, e.g., Pulmonary

Hypertension-High Blood Pressure in the Heart-to-Lung System, American Heart Association,

https://www.heart.org/en/health-topics/high-blood-pressure/the-facts-about-high-blood-pressure

/pulmonary-hypertension-high-blood-pressure-in-the-heart-to-lung-system (last visited August

10, 2020) (comparing pulmonary and systemic blood pressure). Whether systemic hypertension,

alone, exposes someone to heightened risk is unclear. Compare Malam --- F. Supp. 3d ---, 2020

WL 2468481, at *7 (ordering supplemental briefing) with Perez-Perez v. Adducci, --- F. Supp. 3d




                                                 -5-
Case 2:18-cr-20270-DML-DRG ECF No. 38 filed 08/19/20                      PageID.555       Page 6 of 9



---, No. 20-10833, 2020 WL 2305276, at *3 (E.D. Mich. May 9, 2020) (granting petition for habeas

corpus because defendant had hypertension and was housed in a facility with a confirmed case of

COVID-19). Here, though, the records disclose no indication that Simmons has been prescribed

any medication for elevated blood pressure.

        Simmons also contends that his “high cholesterol” raises his medical risk, but that is not a

significant risk factor recognized by the current CDC guidance on coronavirus. Moreover, the

defendant’s records indicate that he has been counseled several times during medical visits to begin

medication to control his cholesterol, but he repeatedly has refused treatment stating that he

dislikes the side effects. Any elevated risk as to that factor is due primarily to the defendant’s

refusal to accept recommended medical treatment, rather than unavailability of effective medical

countermeasures.

        The government points out that Simmons’s recorded BMI at two exams in 2018 was above

the threshold of 30, which is a recognized risk factor. But subsequent exams indicated that weight

loss (down to 204 pounds in July 2019), puts his BMI at 26.9, within the normal range for his

height (6’ 1”). See Medical Report dated July 17, 2029, ECF No. 36, PageID.454. Simmons also

asserts that a family history of coronary disease elevates his risk; and he is correct that certain heart

conditions such as heart failure, coronary artery disease, cardiomyopathy, and pulmonary

hypertension are recognized risk factors. But the available medical records do not suggest that he

presently has any of those serious coronary conditions.

        Published reports suggest that officials at FCI Sandstone have had unusual success in

mitigating the dangers of the pandemic, since there has been only one documented case of infection

among the prisoner population, with no active cases presently. To be sure, the government’s

position that the defendant is at low or no risk is somewhat less reassuring, considering the BOP’s




                                                  -6-
Case 2:18-cr-20270-DML-DRG ECF No. 38 filed 08/19/20                  PageID.556      Page 7 of 9



admitted failure to implement any comprehensive prophylactic testing program, which calls into

doubt the figures that it has reported. Wilson, 961 F.3d at 849 (“The flaws inherent in the half-

measures employed by the BOP are amplified by the BOP’s inability to test inmates for COVID-

19. At the time of the preliminary injunction, the BOP had only obtained 75 tests for roughly 2,500

inmates at Elkton. The fact that more than two-thirds of those tests came back positive suggests an

extremely high infection rate, but the BOP’s testing shortage ensured that the record would not

reflect the precise figure.”) (Cole, Chief J., concurring); see also United States v. Campbell, No.

03-4020, 2020 WL 3491569, at *9 (N.D. Iowa June 26, 2020) (“As of June 23, 2020, no cases of

COVID-19 at Yankton FPC had been reported. However, without knowing whether the BOP is

actively testing inmates and staff members for COVID-19 at Yankton FPC, the lack of active

confirmed cases does not mean COVID-19 is not present at the facility. Nor does it mean there

will not be a future outbreak at the facility. As the Government acknowledges, despite extensive

measures to prevent transmission, more federal inmates will inevitably contract COVID-19 going

forward.”). Nevertheless, the available information indicates that Simmons’s risk of infection is

as low as it would be at home, and perhaps lower since the measures taken by BOP appear to have

minimized the spread at Sandstone despite the recent alarming acceleration of the pandemic among

the public at large, including in Minnesota, where recent daily case counts are trending among the

highest levels observed during the pandemic.           See Coronavirus Statistics: Minnesota,

https://www.worldometers.info/coronavirus/usa/minnesota/.

       Despite the ongoing hazards of the pandemic, it has been widely held that the mere

possibility that COVID-19 may spread to a particular prison cannot independently justify

compassionate release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).              A

“generalized risk of contracting COVID-19 and potentially developing the more severe symptoms




                                               -7-
Case 2:18-cr-20270-DML-DRG ECF No. 38 filed 08/19/20                  PageID.557      Page 8 of 9



is not akin to the type of ‘extraordinary and compelling reasons’ justifying compassionate release

identified by the Sentencing Commission.” United States v. Peaks, No. 16-20460, 2020 WL

2214231, at *2 (E.D. Mich. May 7, 2020).

       Finally, Simmons also argues that the combination of his age and race elevate his risk of

severe consequences from infection with the coronavirus. But, as noted above, the defendant’s

age is not within the range that has been recognized by public health authorities as triggering

significantly increased risk. Moreover, as other courts have recognized, the fact of an inmate’s

race by itself does not constitute a risk factor for COVID-19 in the same way, as, for instance, an

underlying medical condition does. See, e.g., United States v. White, No. 15-20040, 2020 WL

2733891, at *5 (E.D. Mich. May 26, 2020); Carlos M.D. v. Anderson, No. 20-3908, 2020 WL

2487646, at *8 (D.N.J. May 14, 2020); United States v. Leigh-James, No. 15-188, 2020 WL

4003566, at *8 (D. Conn. July 15, 2020).

       On similar and even more compelling facts, the Court has denied recently presented

motions for compassionate release presented by defendants with similar risk factors. E.g., United

States v. Ewings, No. 17-20178 (E.D. Mich. Aug. 17, 2020) (denying motion by defendant with

hypertension and prediabetes, residing in a facility with no active coronavirus infections among

inmates); United States v. Lucas, No. 17-20627, 2020 WL 4437565, at *5 (E.D. Mich. July 31,

2020) (denying motion by defendant diagnosed with Type 2 diabetes and hypertension which were

“well controlled” by medication, residing in a facility with no active infections). The same holds

true here. The defendant has not established that his ongoing confinement poses a sufficiently

serious danger to his health to warrant immediate release.




                                               -8-
Case 2:18-cr-20270-DML-DRG ECF No. 38 filed 08/19/20             PageID.558      Page 9 of 9



                                            III.

       Simmons has not demonstrated that compassionate release under 18 U.S.C.

3582(c)(1)(A)(i) is justified.

       Accordingly, it is ORDERED that the defendant’s motion for compassionate release (ECF

No. 28) is DENIED.


                                                        s/David M. Lawson
                                                        DAVID M. LAWSON
                                                        United States District Judge

Dated: August 19, 2020




                                           -9-
